Citation Nr: 1708330	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-22 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent disabling for right carpal tunnel syndrome.

2.  Entitlement to an increased rating in excess of 20 percent disabling for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1991 to May 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, denying increased disability ratings for right and left carpal tunnel syndrome.

In March 2016 the Board remanded the appeal to the RO for additional development which included a request for outstanding private medical records from Dr. K.R. and any other additional private medical records pertaining to the Veteran's bilateral carpal tunnel disability.  The Agency of Original Jurisdiction (AOJ) substantially complied with the board's remand order, and the Board finds that it may proceed with a decision at this time.  See, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran's right carpal tunnel syndrome is manifested by no more than moderate, incomplete paralysis of the median nerve.

2.  The weight of the evidence shows that the Veteran's left carpal tunnel syndrome is manifested by no more than moderate, incomplete paralysis of the median nerve.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 30 percent for right carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8615 (2016).

2.  The criteria for a rating in excess of 20 percent for left carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8615 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).

Duty to Notify

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, VCAA notice letters sent in July 2008 and December 2008 satisfied the provisions of 38 U.S.C.A. § 5103 (a).  In those letters, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores.

Duty to Assist

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  Here, the Veteran's service treatment records and VA medical records are associated with the Veteran's claims file.  Private medical were obtained and associated with the Veteran's claims file.  The Veteran was contacted about outstanding private medical records and authorization to obtain those records was requested in April 2016.  The Veteran did not respond.  The duty to assist is a two-way street.  If the Veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran did not respond to VA's request for an authorization to obtain private medical records, the VA's actions satisfied its duty to assist the Veteran in developing her claim.  See 38 U.S.C.A. § 3.159 (e) (West 2014).

Background

Initially, the Board notes that the record reflects that the Veteran is right-handed.  See Report of Medical History dated May 1995.

The Veteran underwent right carpal tunnel release surgery on June 30, 2006, and left carpal tunnel release surgery on July 31, 2006.  In May 2007, the Veteran requested an increased rating for carpal tunnel syndrome for both hands, stating that the surgery had not remedied her carpal tunnel syndrome which she reported had in fact worsened.

The Board received a letter from Dr. K. R. in May 2007 in which it was noted that the Veteran reported numbness and discomfort in both of her hands and that her symptoms were similar to what they were before she had surgeries on both hands for carpal tunnel syndrome.  Tinel's test and Durkan's test were noted, as well as the Veteran having full motion of her hand at the wrist.  The doctor concluded that her right hand was "more symptomatic" and recommended injections to treat her carpal tunnel syndrome.

The Veteran was afforded a VA examination for right and left carpal tunnel syndrome in July 2007.  The Veteran reported that she had tingling, numbness and weakness in her thumbs and index and third fingers, as well as radiation of pain to both shoulders.  The Veteran reported reduced ability to grip tightly and that tingling would develop just by touching her hands.  The Veteran further reported that the symptoms weren't constant, but occurred approximately three times a day, with numbness lasting 20 minutes to hours, and also reported that she had experienced 1000 such instances in the year prior.  The Veteran then reported limited ability to perform daily functions during such flare-ups and would have to stop whatever she was doing and wait for the symptoms to subside. 

On examination, the examiner noted pain as being the major functional impact for both right and left hands and wrists, further noting that fatigue, weakness, lack of endurance and incoordination only limited the left and right wrist joints by 3 degrees.  The range of motion (ROM) was noted as follows:



The examiner further noted that the Veteran had difficulty tying shoelaces and fastening buttons with both hands as well as picking up and tearing paper with either hand.  Severely reduced strength was noted in both hands, though motor power was noted as 4 out of 5 for each hand.  Neuralgia was noted for both left and right median nerves with findings of numbness and tingling in the thumbs, index and middle fingers and pain extending up her arms from both wrists.  Tinel's sign and Phalen's test were also noted bilaterally.  The examiner diagnosed bilateral carpal tunnel syndrome, status post bilateral carpal tunnel release surgery with scars.

In her November 2007 Notice of Disagreement (NOD), the Veteran emphasized the July 2007 VA examiner's use of the word "severe" regarding the loss of strength in both hands and stated that she is unable to grasp and hold objects for any length of time and was not able to move her hands enough to be completely self-sufficient.

The Veteran submitted a letter in December 2008 in which she reported continued numbness and tingling in her thumbs, index, middle and ring fingers, and waking up during the night to pain and numbness in her hands.  The Veteran contends in this letter that the severity of her symptoms had increased due to her frequently dropping objects and getting a sensation of coldness in her fingers.  The Veteran further reported episodes of pain radiating to her elbows and shoulders, 10 to 12 times a day, which cause her to stop what she is doing and shake her hands.  The Veteran reported that she wore splints on both hands at night while sleeping and one on her right hand when working.  

The Veteran was afforded a VA examination for right and left carpal tunnel syndrome in January 2009.  The Veteran reported that she was still working as a typist but that the pain and paresthesia were still occurring and becoming more disabling, with constant pain in both wrists that extended to her elbows and shoulders.  The Veteran further reported tingling and painful paresthesia in both hands and all fingers except for the "little fingers" and that her grip in both hands was weak.

On examination, the examiner noted normal muscle tone, strength and coordination except for weak hand grip due to movement aggravating the pain.  The examiner noted that the Veteran was not taking any medication at the time due to her nursing an infant.  The examiner further noted that there was no evidence of muscle atrophy, fasciculations, tremor or involuntary movements.  Numbness, tingling and impaired perception to light touch were noted in the first four fingers of both hands.  The examiner diagnosed bilateral carpal tunnel syndrome that was persisting and "increasing in severity".  

The Veteran was again afforded a VA examination for right and left carpal tunnel syndrome in September 2013.  The Veteran reported a worsening of symptoms and the examiner diagnosed bilateral carpal tunnel syndromes.

On examination, the examiner noted severe, intermittent pain and severe dysthesia and numbness.  Upon muscle strength testing, normal strength (5 out of 5) was noted for elbow and wrist flexion and extension, as well as thumb to index finger pinch, and active movement against some resistance (4 out of 5) was noted for grip strength for both hands.  No muscle atrophy was noted.  Both hands and fingers were noted as "decreased" for sensation testing for light touch.  Tinel's sign and Phalen's test were also noted bilaterally.  All nerves tested showed normal function except for the median nerves, which showed incomplete, moderate paralysis bilaterally.  All reflexes tested normal.  The Veteran was noted as regularly using braces on both wrists at her work and slept with them as well to help with the symptoms. 

The examiner noted that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner further noted that the Veteran's bilateral carpal tunnel syndrome did impact her ability to work, noting that the Veteran worked as a database administrator and had to stop working every 30 minutes to rest and shake her hands for 10 minutes.  The examiner concluded that this would cause the Veteran a mild amount of difficulty in securing and maintaining gainful employment.  

Increased Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See, 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).



Analysis

The Veteran's right carpal tunnel syndrome is currently rated as 30 percent disabling, and her left carpal tunnel syndrome is currently rated as 20 percent disabling, both under Diagnostic Code (DC) 8515, as analogous to moderate, incomplete paralysis of the median nerve.  38 C.F.R. § 4.124a.  The Veteran maintains that her current ratings do not adequately represent her level of impairment and contends she is entitled to a higher rating for each.

Neurological impairments affecting the median nerve are evaluated under DC 8515.  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

Complete paralysis of the median nerve produces the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.  Disability ratings for diseases of the peripheral nerves under DC 8515 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  For incomplete paralysis, as is the case here, DC 8515 provides for a 10 percent disability rating if the condition is mild regardless if the afflicted hand is his dominant or non-dominant side.  If the condition is considered "moderate," a 30 percent disability rating is provided for the dominant hand and a 20 percent disability rating is provided for the non-dominant hand.  If the condition is considered "severe," a 50 percent disability rating is provided for the dominant hand while a 40 percent rating is provided for the non-dominant hand. 

The Board observes that the words "mild," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

Based on the aforementioned evidence, the Board concludes that the Veteran's right and left carpal tunnel syndrome more closely approximate the symptomatology of moderate peripheral neuropathy, thus, under DC 8515, a rating of 30 percent is warranted for her right carpal tunnel syndrome and a rating of 20 percent is warranted for her left carpal tunnel syndrome.

The evidence received from three separate VA examinations and the private medical treatment providers has shown that the Veteran's carpal tunnel syndrome did not resolve after surgical intervention and persists in both hands with increasing severity.   The medical evidence obtained from three separate VA examinations, private medical opinions and the Veteran's statements is that her symptoms are intermittent as opposed to constant and include decreased bilateral grip strength, numbness and paresthesia in her hands and fingers, and pain that radiates upward from her hands to her elbows and shoulders.  The medical evidence also shows a decrease in coordination and that the Veteran has to use braces.  

While the medical evidence does show the Veteran's grip strength has declined, being described as severe by the VA examiner in 2007, it also notes motor strength of 4 out of a scale of 5.  Further, the 2007 VA examination concluded that pain was the major functional impact for both right and left hands and wrists.  The 2013 VA examination indicates grip strength of 4 out of a scale of 5.  Both the 2009 and 2013 VA examinations noted that there was no evidence of muscle atrophy.  

The 2013 VA examination also noted that all nerves tested were normal except for the median nerves, both of which showed incomplete, moderate paralysis.  This examination also noted that the bilateral carpal tunnel syndrome did impact the Veteran's ability to work due to her having to take breaks every 30 minutes to rest and shake her hands, though concluded this would cause a mild amount of difficulty in securing and maintaining gainful employment.  The Board notes that the examiner noted the Veteran was working as a database administrator and VA has not received any information since the time of this examination that the Veteran has ceased working.

The Veteran's statements throughout the appeal indicate she experiences daily episodes of numbness, tingling, cold sensations and pain that radiates up from her wrists to her elbows and shoulders, a decreased ability to grip objects for long periods of time and has to take medication to relieve the symptoms.  The Veteran has also consistently stated that her symptoms have impacted her daily life by her having to take multiple breaks at her work to shake out her hands, increased proneness to drop objects, loss of complete self-sufficiency and having to take medications daily.

The Board concludes that a rating greater than 30 percent for her right hand and 20 percent for her left hand under DC 8515 is not warranted.  In that regard, reflexes have tested as normal and muscle strength has been shown to be no less than 4 out of 5.  Sensation has been decreased on some examinations, but not absent.  Muscle atrophy was not indicated and the other medical evidence does not support a finding of atrophy sufficient to warrant a finding of severe, incomplete paralysis of the median nerve.  In short, the medical evidence as a whole supports a disability picture consistent with no more than moderate, incomplete paralysis of the median nerve.

The Board has also considered whether a separate rating is warranted based on the other available DCs.  In that regard, the Board recognizes that the Veteran has residual surgical scars from her left and right carpal tunnel surgeries.  Scars are evaluated based on their location, size, appearance, and associated functional limitations.  38 C.F.R. § 4.118, DCs 7800-7805 (2016).  In this case the Veteran's surgical scars have been service-connected, with a 0 percent rating assigned for both right and left wrist scars from November 15, 2007, at which time they were determined to be non-tender.  The Veteran has not expressed disagreement with the separate rating assigned for the right wrist scar and, as such, it will not be discussed further herein. 

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence demonstrates that a rating in excess of 30 percent rating is not warranted for the Veteran's right carpal tunnel syndrome for the entire period of this appeal.  The Board further concludes that that weight of the evidence demonstrates that a rating in excess of 20 percent rating is not warranted for the Veteran's left carpal tunnel syndrome for the entire period of this appeal.  

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321 (b) (1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected bilateral carpal tunnel syndrome is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral carpal tunnel syndrome with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran has numbness, pain, loss of sensation, weakness, and decreased motion of the wrist, all of which makes holding objects and otherwise using her hands challenging.  The assigned rating contemplates these problems.

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of her service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board also has considered the applicability of 38 U.S.C.A. § 1114 (l) (special monthly compensation for the loss of use of one hand) and the other special monthly compensation provisions, based on the Veteran's reports of an inability to perform certain activities involving her hands, such as activities of daily living; however, the objective evidence of record reflects that she retains significant range of motion of the hand and wrist.  Multiple VA examinations have shown that she retains the use of both her hands and that her right and left hand symptoms do not result in functioning comparable to amputation with prosthesis.  Clearly the Veteran retains the ability to use both her right and left hands, although sometimes with limitations, and the Board finds that her limitations do not approximate the loss of use of that extremity as necessary for the award of special monthly compensation, given the evidence noted immediately above and in the body of the discussion.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.



ORDER

Entitlement to a rating in excess of 30 percent disabling for right carpal tunnel syndrome is denied.

Entitlement to a rating in excess of 20 percent disabling for left carpal tunnel syndrome is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


